Exhibit 99.1 June 13, 2017 Dear Shareholder: Your company continues positive trends in growth and profitability while maintaining our commitment to enhance the well-being of the communities we serve through local investment, job creation and capital deployment. Uwharrie Capital Corp and its subsidiaries reported total assets of $563 million at March 31, 2017, an 8.6% increase over the $518 million reported for March 31, 2016. The primary source of growth during this twelve-month period was in the loan portfolio, which grew $17.8 million or 5.4%.
